Citation Nr: 1600797	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  06-16 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico

THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder, to include as secondary to service-connected cervical spine disability

2.  Entitlement to service connection for bilateral upper extremity neuropathy (claimed as bilateral numbness of the upper extremities), to include as secondary to service-connected cervical spine and right shoulder disabilities.

3.  Entitlement to an initial evaluation in excess of 10 percent for right shoulder impingement syndrome with bicipital tendonitis and subacromial bursitis (previously diagnosed as rotator cuff strain) (hereinafter right shoulder disability) from July 7, 2004 through July 20, 2008, and in excess of 20 percent for the periods of July 21, 2008 through April 12, 2010 and since November 1, 2010.

4.  Entitlement to an initial evaluation in excess of 10 percent for degenerative disc disease of the cervical spine with cervical myositis and herniation at the C4-6 and C6-7 (hereinafter cervical spine disability) for the period of July 7, 2004 through July 20, 2008, and in excess of 20 percent thereafter.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from January 1980 to December 1982, and from October 2003 to July 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  The above issues were timely appealed.

This case was last before the Board in September 2014, when it was remanded for further development.  That development having been completed, the case has been returned to the Board for further appellate review at this time.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Respecting the previous remand in September 2014, the Board requested that the Veteran's Physical Examination Board (PEB) and other documents be obtained.  The AMC pointed out that those documents had previously been associated with the claims file in Virtual VA.  The Board notes that the PEB file in Virtual VA contains the PEB as well as the Veteran's VA examinations and opinions from February 2011, February 2012, and March 2013.

The Board notes that the Veteran last underwent VA examination of his cervical spine, lumbar spine, and right shoulder in March 2013.  With regards to the Veteran's cervical spine and right shoulder disabilities, those examinations are almost 3 years old at this time; the Board notes therefore that there may potentially be a worsening of the Veteran's condition regarding those disabilities.  Consequently, a remand of those claims is necessary.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Regardless, those claims must also be remanded in light of the need to remand the Veteran's neurological claim.  Specifically regarding the neurological claim, it appears that the March 2013 examiner did not diagnose the Veteran with any upper extremity neurological condition in that examination; however, the AOJ has conceded that a current diagnosis of bilateral upper extremity neuropathy exists, as noted in the most recent April 2015 supplemental statement of the case.  Moreover, the March 2013 examiner does appear, however, to link the Veteran's neurological symptomatology (numbness) to his bilateral rotator cuff tears in the diagnosis section of the General Medical Examination (diagnosing bilateral rotator cuff condition with numbness in the left and right arm); the Board notes that the Veteran's service-connected right shoulder disability was "previously diagnosed as a rotator cuff strain."  The March 2013 examiner does not explain this clear contradiction between no neurological findings on examination and no diagnosis of any upper extremity neurological condition and the finding of numbness associated with a bilateral rotator cuff tear, nor does the examiner offer a clear opinion-or any opinion at all-as to whether the Veteran's claimed numbness of the upper extremities is related to either his service-connected cervical spine disability or right shoulder disability (which was previously diagnosed as a right rotator cuff strain).

Likewise, the Veteran was diagnosed with intervertebral disc syndrome (IVDS) of the lumbar spine, and while the March 2013 examiner opined that the noted urinary and fecal incontinence were symptoms of his lumbar spine disorder, he offered no further opinion as to the etiology of the lumbar spine condition, particularly as to whether such was related to or aggravated by his cervical spine disability.

For the above reasons, the Board finds that the Veteran's claims must be remanded in order to obtain adequate VA medical opinions with respect to the Veteran's lumbar spine and upper extremity neurological claims; consequently, those examinations may also necessitate the examiner obtaining additional information regarding the right shoulder and cervical spine disabilities which may yield evidence that is relevant to the increased evaluation claims of those disabilities on appeal.  Therefore, all of those claims must be remanded at this time.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise); see also Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). 

On remand, any ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Finally, in light of the significant length of time of this appeal, the Board notes that on remand, the AOJ should issue the Veteran compliant VCAA notice in order to cure any notice deficiencies that may be in the record, so as to effectuate an efficient adjudication process.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran appropriate notice with respect to his claims increased evaluation claims for his cervical spine and right shoulder disabilities, and his service connection claims for lumbar spine and bilateral upper extremity neuropathy disorders.  Such notice should be compliant with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) and include the provisions of secondary service connection under 38 C.F.R. § 3.310.

2.  Obtain any relevant VA treatment records from the Fayetteville and San Juan VA Medical Centers, or any other VA medical facility that may have treated the Veteran, since January 2015 and associate those documents with the claims file.

3.  Ask the Veteran to identify any private treatment that he may have had for his right shoulder, cervical spine, lumbar spine and upper extremity neuropathy disorders, which is not already of record, including any ongoing treatment he may have had from Dr. Colon.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

4.  Schedule the Veteran for a VA comprehensive orthopedic and neurological examination with an appropriate physician/specialist (such as a neurosurgeon) in order to determine the nature and severity of his cervical spine and right shoulder disabilities, and whether his claimed bilateral upper extremity neuropathy and lumbar spine disorders are related to service or his service-connected disabilities.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted, including x-rays and/or electromyelogram (EMG's), and the results reported in detail.

With respect to the Veteran's cervical spine and right shoulder disabilities, the examiner should complete the following:

The VA examiner should conduct range-of-motion testing of the cervical spine and right shoulder disabilities, and provide commentary regarding symptoms, including painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  The examiner should provide the range of motion measurement indicating where pain began, if appropriate.  Any additional loss of motion with repetitive movement must be noted.  The examiner should inquire as to periods of flare-ups, and note the frequency and duration of any flare-ups.  The examiner should assess the additional functional impairment during flare-ups in terms of the degree of additional range of motion loss.  

If it is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.  The examiner should endeavor to provide an adequate estimation of the additional loss of function due to flare-up or repeated use.

Additionally, the examiner should specifically address whether there is any ankylosis, either favorable or unfavorable, of the Veteran's cervical spine.  

The examiner should also indicate whether any intervertebral disc syndrome of the cervical spine causes incapacitating episodes.  Identify the number of incapacitating episodes involving physician-prescribed bed rest, if any, within a 12-month period.

The examiner must also identify any neurological abnormalities associated with the cervical spine disability.  The examiner should also specifically contemplate the presence of radiculopathy.  The nerves affected, or seemingly affected, by any radiculopathy should be identified and impairment of each described as mild, moderate, moderately severe, or severe in nature, and whether such represents symptomatology that more closely approximates incomplete or complete paralysis of the affected nerves.  

Next, the examiner should specifically address whether there is any ankylosis of the right scapulohumeral articulation; any impairment of the right humerus to include loss of head of/flail shoulder, nonunion of/false flail joint, fibrous union of, recurrent dislocation at the scapulohumeral joint, or malunion of; or, any impairment of the right clavicle or scapula including dislocation, malunion, or nonunion of.

After the above has been completed, the examiner should then perform a comprehensive orthopedic and neurological examination of the Veteran's lumbar spine and bilateral upper extremities.  After completion of that examination, the examiner should then address the following respecting the Veteran's lumbar spine disorder:

(a) State any and all lumbar spine disorders found, to include any arthritic conditions thereof, and to specifically include IVDS of the lumbar spine.  If the examiner finds that that no diagnosis of any lumbar spine condition can be made, such should be specifically stated in the examination report and the reasoning for such finding explained. 
(b) For any lumbar spine disorders found, the examiner must opine whether those disorders found more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or are otherwise related to military service, to include any fall therein.
(c) If the examiner finds that the Veteran's lumbar spine disorder is not related to service, then the examiner should then opine whether the Veteran's lumbar spine disorders found on examination are (1) caused by; or, (2) aggravated (e.g., permanently worsened beyond the normal progression of that disease) by his service-connected cervical spine disorder, to include any symptomatology associated with that disability.  

Then, respecting the bilateral upper extremity neurological claim, the examiner should address the following:

(d) If the Veteran's claimed neurological symptomatology of the upper extremities is not found to be due cervical spine radiculopathy, the examiner should specifically indicate what, if any, diagnosed upper extremity neurological conditions the Veteran has, including any bilateral carpel tunnel or ulnar entrapment syndromes.  If the examiner finds that that no diagnosis of any neurological condition of the bilateral upper extremities can be made, such should be specifically stated in the examination report and the reasoning for such finding explained. 
(e) For any neurological disorders of the upper extremities found, the examiner must opine whether those disorders found more likely, less likely, or at least as likely as not began in or are otherwise related to military service, to include any fall therein.
(f) If the examiner finds that the Veteran's bilateral upper extremity neurological disorder is not related to service, then the examiner should then opine whether those disorders found on examination are (1) caused by; or, (2) aggravated by his service-connected cervical spine disorder, to include any symptomatology associated with that disability.  
(g) If the examiner finds that the Veteran's bilateral upper extremity neurological disorder is not related to service or to his cervical spine disorder, then the examiner should then opine whether those disorders found on examination are (1) caused by; or, (2) aggravated by, his service-connected right shoulder disorder, to include any symptomatology associated with that disability.  The examiner should specifically address the March 2013 examiner's conclusions that his numbness and other neurological symptomatology were the result of the Veteran's bilateral rotator cuff tears.
(h) Finally, the examiner should then contemplate whether the combined effects of his cervical spine and right shoulder disabilities either (1) caused by; or, (2) aggravate his bilateral neuropathy of his bilateral upper extremities.

The examiner should discuss all evidence in the claims file that is pertinent to the lumbar spine and neurological claims, including but not limited to the August 2005, February 2011, February 2012, and March 2013 VA examination reports and the opinions and conclusions of those examiners.  The examiner should additionally address any private treatment records, including particularly Dr. C.C., as well as the Veteran's contentions and his and his spouse's lay statements regarding onset of symptomatology and any continuity of symptomatology since discharge from service.  

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

5.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims of service connection for lumbar spine and bilateral upper extremity neuropathy disorders, and increased evaluation of his right shoulder and cervical spine disabilities.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

